Citation Nr: 0327266	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-13 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from June 1974 to September 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Wichita, Kansas Regional Office (RO).

An additional issue is the subject of the Remand discussion 
below.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for tinnitus has been obtained by the RO.  
Service connection has been granted for high frequency 
hearing loss.

2. Resolving reasonable doubt in the veteran's favor, the 
veteran has tinnitus as a result of noise exposure in service 
and high frequency sensorineural hearing loss.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show no complaints, 
history, treatment, or diagnosis of the presence of tinnitus 
in service.  The induction/enlistment examination of January 
1974 shows that the veteran's hearing was normal.  The 
audiological evaluation in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
-
20
LEFT
15
10
5
-
35

A treatment record of July 1975 shows that the veteran 
complained of hearing loss when exposed to loud noise for 20 
minutes or more.  

The separation examination of June 1976 showed that the 
veteran reported gradual hearing loss in service.  The 
audiological evaluation in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
-
45
LEFT
30
25
25
-
45

In September 2000, the veteran filed a claim for service 
connection for hearing loss. 

On VA examination of November 2001, the veteran reported that 
his hearing loss began in 1975 when he straightened a 
tailgate on a truck and a chain came loose and struck him in 
the left ear.  The veteran reported that in service, he was 
exposed to gun noise as well as grinding noise from body, 
fender, and welding work.  The veteran also reported that 
following military service, he was exposed to grinding and 
welding, however he wore hearing protection at that time.  
The veteran reported tinnitus and was unsure of the date of 
onset but that it occurred since he was in service and that 
it was bilateral.  The veteran reported the tinnitus was 
periodic and it occurred four to five times per month lasting 
up to 30 minutes per occurrence and described it as an 
oscillating high pitch.  He also reported the tinnitus 
bothered him because if it was in his right ear, it more or 
less made him unable to hear anything.  The examination 
showed the tinnitus was matched at 4000 Hertz tone at 10 
decibels above threshold in the right ear and at 0 decibels 
above threshold in the left ear, however the veteran reported 
that the tinnitus did oscillate from that tone. The examiner 
reported that the etiology of the tinnitus was unknown and 
that no opinion could be offered unless out of speculation.  

Additionally, the veteran's examination revealed that the 
audiological evaluation in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
40
55
LEFT
35
35
45
65
90

The diagnosis was normal hearing sensitivity from 500-1000 
Hertz progressing to a mild to moderate sensorineural hearing 
loss from 2000-4000 Hertz in the right ear and mild to severe 
hearing loss from 500-4000 Hertz in the left ear.  

By rating action of January 2002, the veteran was granted 
service connection for bilateral hearing loss with an 
evaluation of 0 percent.  The basis of the grant was a 
November 2001 VA audiology examination, which showed that the 
veteran was exposed to gun and welding noise in service.  

II. Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of entitlement to service connection for tinnitus.  
Thus, no further assistance to the veteran is required to 
comply with the duty to assist him as to this issue.  See 38 
U.S.C.A. § 5103A (West 2002).  In this regard there has been 
notice as to information needed, treatment records have been 
obtained, a VA examination was provided, and there have been 
a rating decision and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  

Further, in light of the favorable decision in this case, the 
Board finds that all duty to assist and to notify the veteran 
pursuant to the VCAA is satisfied.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), and 3.326 (2003).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003); Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The earliest post-service clinical evidence on file 
pertaining to tinnitus was not until 2001, when a VA 
audiology examiner diagnosed the veteran of having periodic 
bilateral tinnitus.  Although the veteran reported that he 
was unsure as to the onset of his tinnitus, he reported that 
he was exposed to gun noise as well as grinding noise from 
body, fender, and welding work in service.  He also reported 
that the tinnitus was periodic and that it occurred four to 
five times per month lasting up to 30 minutes per occurrence 
and described it as an oscillating high pitch.  The examiner 
stated he did not want to give an opinion as to the etiology 
without resorting to speculation.  

However, the service treatment records show that the veteran 
had noise exposure in service.  Service connection for 
hearing loss was granted on the basis of acoustic trauma.  
Research done by the Board reveals that according to The 
Merck Manual of Diagnosis and Therapy, Sec. 7, Ch. 82 and Ch. 
85 (1995-2003), tinnitus may occur as a symptom of nearly all 
ear disorders, including noise-induced hearing loss, acoustic 
trauma, and head trauma.  Additionally, high-frequency 
tinnitus usually follows the hearing loss.  Therefore, as the 
evidence shows the veteran had noise exposure in service and 
is currently diagnosed with high frequency sensorineural 
hearing loss, resolving reasonable doubt in the veteran's 
favor, the veteran's tinnitus is related to his service and 
to his high frequency sensorineural hearing loss.  

Therefore, in this case, the Board finds that the veteran's 
current tinnitus was at least as likely as not incurred in 
service.  As such, the Board finds that the evidence is at 
least in equipoise in this case.  Therefore, the Board finds 
that the evidence supports the veteran's claim.  38 C.F.R. § 
3.102 (2003).


ORDER

Service connection for tinnitus is granted.


REMAND

By rating action of January 2002, entitlement to service 
connection for bilateral hearing loss was granted with 0 
percent disabling.  In a Form 9 dated September 2002, the 
veteran disagreed with the RO's initial compensable rating 
for bilateral hearing loss.  As such, this can be considered 
as a Notice of Disagreement (NOD), and a Statement of the 
Case should be provided to the veteran on this issue.  The 
filing of a notice of disagreement initiates the appellate 
process, and the claims above must be considered in 
connection with the current appeal.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

As to the disagreement with entitlement 
to an initial compensable rating for 
bilateral hearing loss, the RO should 
prepare and furnish to the veteran a 
Statement of the Case and afford him the 
opportunity to file a substantive appeal 
with regard to this issue.  To perfect an 
appeal a timely substantive appeal must 
be filed.  Without such action, the Board 
does not have jurisdiction of that issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



